Citation Nr: 0901342	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-23 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a lung disability 
manifested by shortness of breath.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1964 to August 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2007 rating decision by the Boise, Idaho Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 2008, 
a videoconference hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  During the hearing, the veteran was granted an 
additional 60 days for submission of evidence.  In December 
2008, the Board received correspondence from the veteran.


FINDING OF FACT

In December 2008, the Board received written correspondence 
from the veteran requesting to withdraw his appeal seeking 
service connection for lung, heart and skin disabilities. 


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal seeking service 
connection for lung, heart, and skin disabilities, the Board 
does not have jurisdiction to consider such matters.  
38 U.S.C.A. §§ 7104(a), 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.202, 20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Given the veteran's expressed intent to withdraw the appeal 
seeking service connection for lung, heart and skin 
disabilities, there is no reason to belabor the impact of the 
Veterans Claims Assistance Act of 2000 in these matters.

In December 2008, the Board received written correspondence 
from the veteran requesting to withdraw his appeal seeking 
service connection for lung, heart and skin disabilities.  
Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in 
any matter which under 38 U.S.C.A. § 511 is subject to a 
decision by the Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 
38 C.F.R. § 20.202, the Board may dismiss any appeal which 
fails to allege error of fact or law in the matter before the 
Board.  Under 38 C.F.R. § 20.204, an appellant may withdraw 
an appeal at any time prior to the issuance of a final Board 
decision on the matter.

The veteran withdrew his appeal seeking service connection 
for lung, heart and skin disabilities in December 2008.  
Accordingly, there is no allegation of error of fact or law 
before the Board in these matters.  Hence, the Board does not 
have jurisdiction to consider an appeal in these matters, and 
the appeal in these matters must be dismissed. 


ORDER

As the Board has no jurisdiction in such matters, the appeal 
seeking service connection for lung, heart and skin 
disabilities is dismissed without prejudice.




____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


